Citation Nr: 0904888	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease (DDD) of the lumbar spine with 
congenital spina bifida occulta, to include on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1982 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision in which 
the RO continued  the initial 40 percent disability rating  
assigned for DDD of the lumbar spine with congenital spina 
bifida occulta.  The Veteran filed a notice of disagreement 
(NOD) in February 2004, and the RO issued a statement of the 
case (SOC) in May 2005.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2005.

In his May 2005 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  However, in a May 2006 letter, the Veteran 
withdrew his request for a hearing.  See 38 C.F.R. § 
20.704(e) (2008).

Because the claim on appeal involves a request for a higher 
rating within one year of the November 2003 grant of service 
connection for the low back disability,  the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran when further 
action, on his part, is required.

As final preliminary matters, the Board notes that in an 
October 2003 statement, the Veteran raised a claim for an 
effective date earlier than April 24, 1998 for the grant of 
service connection for DDD of the lumbar spine and a claim 
for service connection for bilateral hip conditions, to 
include as secondary to service-connected DDD of the lumbar 
spine.  In an April 2006 statement, the Veteran appears to 
have raised a claim for a TDIU.  As the RO has not 
adjudicated any of these matters, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.

REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.   

The Veteran's service-connected lumbar spine disability has 
been rated, primarily, as intervertebral disc syndrome 
(IVDS).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
rating schedule essentially provides that IVDS may be rated 
by one of three ways: (1) on the basis of the frequency of 
incapacitating episodes; (2) under the criteria of the 
General Rating Formula for Rating Disabilities of the Spine; 
or (3) by separately rating any orthopedic and neurological 
manifestations, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code (see Note (1)), whichever method results in 
the higher evaluation.  

The Veteran contends that his service-connected lumbar spine 
disability is more severe than the currently assigned rating 
reflects.  March 2006 and March 2007 VA outpatient records 
reflect that the Veteran reported back pain with occasional 
loss of feeling in legs and buttocks.  He also stated that he 
loses urine and bowel movement control.  The Board notes 
that,  although the Veteran was afforded a VA examination in 
March 2007, the VA examiner did not address whether the 
Veteran may have additional lumbar spine manifestation(s), to 
include neurological disorder(s), incontinence, and loss of 
bowel control, that might warrant separate disability 
rating(s).  

In  view of the above,  the Board finds that further medical 
findings responsive to the applicable rating criteria and the 
points raised above are needed to fully and fairly evaluate 
the claim for higher rating on appeal.  See 38 U.S.C. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); McLendon v.Nicholson, 
20 Vet. App 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the claim for higher rating (as this matter, arising out of 
an original claim for service connection, will be considered 
on the basis of the evidence of record).   See 38 C.F.R. § 
3.655 (2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. Id.  If the Veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file a copy(ies) of any 
notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records, of 
various dates, from the Wilkes-Barre. Syracuse, and Albany  
VA Medical Centers (VAMCs), as well as from the he Binghamton 
CBOC and the VA HCN in Upstate, New York/   The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   Hence, the RO must obtain all outstanding 
medical records of  treatment and/or evaluation of the 
Veteran's lumbar spine from the above-named facilities, , 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008) as regards requesting records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiners is complete, the RO 
should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its letter to the Veteran meets the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (particularly, as regards assignment of 
disability ratings and effective dates), and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (as regards the 
minimum notice requirements for increased rating claims).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the Veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal. 

Given the 1998 effective date of the grant of service 
connection and award of the initial 40 percent rating for the 
service-connected low back disability, and the fact that, 
pertinent to the spine, VA's Rating Schedule has twice been 
revised since that time, the RO should  consider all former 
and revised applicable criteria for rating the disability (to 
include that pertinent to IVDS), as appropriate;  r The RO's 
adjudication of the claim should also include consideration 
of the criteria for a higher rating, on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321, as well as whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson (cited to above), is appropriate. 

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
records of evaluation of and/or treatment 
for Veteran's  lumbar spine, to include 
all radiology reports, from the Wilkes 
Barre, Syracuse, and Albany VAMCs, as well 
as from the  Binghamton CBOC and VA HCN in 
Upstate NY.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should explain the requirements 
for establishing entitlement to higher 
ratings, to include under 38 C.F.R. § 
3.321(b)(1), and explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative   that the records were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity are 
associated with the claims file.  The RO 
should also arrange for the Veteran to 
undergo VA neurological and orthopedic 
examinations of his lumbar spine, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
orthopedic examiner in conjunction with 
his or her examination of the Veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to  
examine the Veteran, and each examination 
report should reflect consideration of  
the Veteran's documented medical history 
and assertions. All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the conclusions reached,  
in a printed (typewritten) report. 

Neurological examination - The physician 
should identify, and comment on the 
frequency or extent of, as appropriate, 
all neurological symptoms associated with 
the Veteran's low back disability-to 
specifically include muscle spasm, 
guarding, foot drop, radiculopathy and/or 
sciatic neuropathy, and provide an 
assessment of the extent or severity of 
each.  

The examiner is requested to comment on 
whether the Veteran's complaints of 
incontinence of the bladder and loss of 
bowel control are related to his service-
connected lumbar spine disability.  The 
examiner should also clearly state 
whether any such symptoms constitute 
separately ratable neurological 
manifestation(s) of the Veteran's 
service-connected-lumbar spine 
disability.   

Orthopedic examination - The physician 
should conduct range of motion testing of 
the low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes).   The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess  fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins. In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional  loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner  should express 
any such additional  functional loss in 
terms of additional degrees of limited 
motion. 

Further, the physician should indicate 
whether any current muscle spasm or 
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis..  The physician should 
also indicate whether the Veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.

The physician should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the Veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  The examiner 
should indicate whether, over the last 
12-month period, the Veteran's 
incapacitating episodes had a total 
duration of (a) less than two weeks; (b) 
at least two weeks but less than four 
weeks; (c) at least four weeks but less 
than six weeks; or (d) at least six 
weeks.  

The examiner should also provide an 
assessment of the impact of the Veteran's 
service-connected lumbar spine disability 
on his ability to work.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the Veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include on an 
extra-schedular basis, pursuant to the 38 
C.F.R. § 3.321(b).  In adjudicating the 
claim, the RO should consider all former 
and revised applicable criteria for 
rating the disability (to include that 
pertinent to IVDS); as appropriate.  The 
RO should also  address whether separate 
ratings are warranted for neurological 
disorder(is)s and/or bladder or bowel 
condition(s), as well as   whether staged 
rating, pursuant to Fenderson  (cited to 
above), is appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


